DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Request for Continued Examination, and the Amendment and Response, each filed May 9, 2022, are acknowledged.
Claims 1, 8-11 and 13-27 are pending, and are being examined on the merits.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments filed on May 9, 2022 have been fully considered.


Rejections of claims 1, 8-11 and 13-27 under 35 USC § 103 over Ching, as the primary reference, in view of various secondary references
	Applicant argues that the obviousness rejections of, in particular, independent claim 1 over Ching should be withdrawn as Ching does not teach or suggest all of the recited limitations (Remarks, p. 6). Specifically, regarding the claim 1 limitation that requires labeling the second amplification product with a probe, Applicant argues that Ching only teaches embodiments where fluorescent indicators are used for monitoring the progression of a first amplification to indicate when a second amplification should be initiated (Remarks, p. 6). Applicant acknowledges that Ching teaches that the second round of amplification can use “the same or a different labeling scheme” as the first round of amplification (Ching, para. 63), but argues that this teaching of Ching is distinguishable from the labeling of instant claim 1, as the Ching labeling is used to measure the amplification product as the reaction progresses and, to that end, labels each molecule of product as it is produced during the second round of amplification (Remarks, p. 8).
	The Examiner disagrees. Applicant does not state, but does imply, that the method of instant claim 1 should be construed as limiting the labeling of the second amplification product with the probe so that the labeling is initiated after the second round of amplification is completed. For this to happen, either the probe would have to be added to the reaction mixture after the second round of amplification is completed, or the probe would have to be present in the reaction mixture during the second round of amplification, but, for some reason, unable to bind to the second amplification product until after the second round of amplification is completed. However, while instant claim 1 requires that the second amplification product be labeled with a probe, it does not limit when or how (other than with a probe having a redox moiety) that labeling occurs, nor does it require that the probe be absent or present in the reaction volume at any particular time. Therefore, to the extent that Applicant is arguing that instant claim 1 should be construed to exclude the labeling of each molecule of product as it is produced during the second round of amplification, the Examiner disagrees that such a construction is the broadest reasonable interpretation of the claim 1 method. If Applicant intends for claim 1 to be construed as limiting the labeling so that it occurs entirely after the second round of amplification is complete, claim 1 should be amended to so indicate. However, the Examiner notes that the specification has not been reviewed to determine if there is written description support for this concept, and cautions Applicant against adding new matter.
	The arguments are not persuasive. The rejections are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 8-11, 13-22, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ching1 (US Patent App. Pub. No. 2012/0244534) in view of Bowler2 (US Patent App. Pub. No. 2019/0136300; effectively filed date February 26, 2016), Piepenburg3 (US Patent App. Pub. No. 2011/0053153) and Gencoglu (Electrochemical detection techniques in micro- and nanofluidic devices, Microfluid Nanofluid, 17: 781-807, 2014).

The Bowler reference has at least one inventor in common with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding independent claim 1, Ching teaches …
A method comprising: providing a sample to a microfluidic device (para. 9:  “amplifying in a fluidically closed reaction system one or more target polynucleotides from a sample”);
amplifying a target polynucleotide sequence in the sample (para. 9:  “amplifying in a fluidically closed reaction system one or more target polynucleotides from a sample”);
wherein the amplifying comprises: performing a first round of amplification on the sample to yield a first amplification product (para. 9: “amplifying one or more target polynucleotides … using first-stage amplification reagents in a first reaction mixture to form one or more first amplicons”; “para. 10: “the invention provides a method of controlling a nested amplification reaction”)
and performing a second round of amplification on the first amplification product to yield a second amplification product (para. 9: “amplifying … the one or more first amplicons … using second-stage amplification reagents in a second reaction mixture to form one or more second amplicons”; “para. 10: “the invention provides a method of controlling a nested amplification reaction”);
wherein the second amplification product comprises a smaller sequence completely contained within the first amplification product produced during the first round of amplification (para. 10: “the invention provides a method of controlling a nested amplification reaction”; para. 32: “’[n]ested PCR’ means a two-stage PCR wherein the amplicon of a first PCR becomes the sample for a second PCR using a new set of primers, at least one of which binds to an interior location of the first amplicon”).
labeling the second amplification product with a first oligonucleotide probe linked to a label to yield a labeled second amplification product (para. 63: “[t]he second-stage amplification reaction may use the same or a different labeling scheme. Briefly, an Amplifluor® [oligonucleotide, which, at least, comprises a probe] has a target-binding portion, which is selected as with a conventional primer, and a hairpin portion at the 5’ end of the target binding portion [i.e., the probe], which maintains a fluorophore-quencher pair in close proximity whenever the hairpin is present, thereby quenching any fluorescent signal from the fluorophore”; paras. 26, 56 and 58: Taqman probes and molecular beacons).

Ching does not teach that the label is a redox moiety. 
However, Bowler teaches this limitation (para. 5: “an oligonucleotide probe comprising one or more modified residues, e.g., a modified internal residue, conjugated to a redox moiety”).

Ching does not teach …
cleaving the label from the labeled second amplification product. 
However, Bowler teaches this limitation (para. 16: “composition comprising an oligonucleotide probe … and a nuclease … the nuclease is capable of cleaving the oligonucleotide probe at the non-complementary or modified residue when hybridized to a complementary nucleic acid sequence”).

Ching does not teach …
and electrochemically detecting a signal from the cleaved redox moiety with measurement electrodes.
However, Bowler teaches this limitation (para. 18: “identifying the presence or absence of a target nucleic acid sequence in a sample by electrochemically detecting a signal of a cleaved redox moiety”; para. 120: “detecting an electrical signal generated by an electrical signal generated by the redox label in response to an electrical potential applied across electrodes in contact with the reaction mixture”).

Ching does not teach …
wherein a detectable signal is indicative of the presence of the second amplification product. 
However, Piepenburg teaches this limitation (para. 14: “the nuclease activity excises the [label] from the oligonucleotide and the detection step comprises measuring a difference, if any, … between the conjugated and free state”).

Ching does not teach …
a detection chamber comprising measurement electrodes. 
However, Gencoglu teaches this limitation (Fig. 1; p. 783, para. 2: “electrochemical detection techniques employed in micro- and nanofluidic devices”; p 785, para. 2: “potential difference is applied to an electrode pair, causing the analytes to undergo a redox reaction”; Fig. 8b shows a separate detection reservoir).

Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice multiplex nested PCR in a microfluidic device, as taught by Ching, and incorporate the detection methods of Bowler, Piepenburg and Gencoglu. Ching teaches a high throughput method of nucleic acid analysis using a microfluidics device to perform multiplex PCR. Ching also teaches the use of a fluorophore and quencher as a labeling system. Piepenburg teaches a method of detecting a fluorophore in such a system by cleaving the quencher using a particular nuclease. Bowler teaches a labeling and detection method using a redox moiety. While Ching and Piepenburg do not teach that particular labeling and detection method, one of ordinary skill in the art understands the mechanisms underlying PCR labeling and detection systems, and would have a reasonable expectation that the Bowler method for such labeling and detection could be successfully used in the Ching method. 
In addition, Gencoglu teaches placing measurement electrodes in a detection chamber. Ching teaches the need for nucleic acid amplification techniques with improved speed and sensitivity, and for systems in which multi-stage reactions can take place without the possibility of interfering effects from undesired components. Gencoglu teaches that microfluidic devices with electrochemical detection techniques have better sensitivity when compared to optical detection techniques (abstract). Gencoglu also teaches that the lifetime of the electrochemical detection of microfluidic chips depends on electrode fouling, and that such fouling can be minimized by limiting the electrode exposure to reaction components (p. 797, right col., para. 1).
Therefore, the ordinary artisan would have been motivated to modify the Ching method with the Bowler and Pipenburg detection method, and additionally incorporate the separate Gencoglu detection chamber, in order to improve the sensitivity of the Ching detection method. The ordinary artisan would have had an expectation of success as the optimizing amplification detection methods and microfluidic component design is well-known in the art and because Ching does not limit how the assay and microfluidics device can be modified.


Regarding claim 8, which depends from claim 1, Ching does not teach …
wherein the redox moiety is selected from the group consisting of phenothiazine, a phenoxazine, a ferrocene, ferricyanide, osmium (II), an anthraquinone, a phenazine, and derivatives thereof.
However, Bowler teaches this limitation (claim 5; para. 83: “redox moieties … include … ferricyanide”).


Regarding claim 9, which depends from claim 1, Ching does not teach …
wherein cleaving the label is performed using a nuclease.
However, Bowler teaches this limitation (para. 16: “composition comprising an oligonucleotide probe … and a nuclease … the nuclease is capable of cleaving the oligonucleotide probe at the non-complementary or modified residue when hybridized to a complementary nucleic acid sequence”).

Regarding claim 10, which depends from claim 9, Ching does not teach …
wherein the nuclease targets double-stranded DNA.
However, Piepenburg teaches this limitation (para. 15: “processes … are provided … for detecting the presence or absence of a target nucleic acid … contacting an oligonucleotide probe … with the target nucleic acid to form a probe/ nucleic acid duplex … contacting the duplex with a nuclease”).


Regarding claim 11, which depends from claim 10, Ching does not teach …
wherein the nuclease is formamidopyrimine-DNA glycosylase.
However, Piepenburg teaches this limitation (para. 11: “a nuclease … selected from … an DNA glycosylase/lyases … the nuclease is … 8-oxoguanine DNA glycosylase (fpg [formamidopyrimine-DNA glycosylase])”).

Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice the modified Ching multiplex nested PCR in a microfluidic device, as discussed above, and further incorporate the Piepenburg cleavage method, and additionally substitute the labeling and detection method of Bowler. Ching teaches a high throughput method of nucleic acid analysis using a microfluidics device to perform multiplex PCR. Ching also teaches the use of a fluorophore and quencher as a labeling system. Piepenburg teaches a method of detecting a fluorophore in such a system by cleaving the quencher using a particular nuclease. Bowler teaches a labeling and detection method using a redox moiety. While Ching and Piepenburg do not teach that particular labeling and detection method, one of ordinary skill in the art understands the mechanisms underlying PCR labeling and detection systems, and would have been motivated to incorporate the redox labeling and detection methods in order to customize the assay as needed. The ordinary artisan would have a reasonable expectation that the Bowler and Piepenburg methods for such labeling and detection could be successfully used in the modified Ching method.

Regarding claim 13, which depends from claim 1, Ching additionally teaches …
wherein the sample is obtained from an animal (para. 39: “biological samples may be animal, including human, fluid, solid, … or tissue … may include … blood, saliva, … sputum … and the like”).

Regarding claim 14, which depends from claim 13, Ching additionally teaches …
wherein the sample obtained from an animal is obtained from the blood, sputum, mucus, saliva, tears, or urine of the animal (para. 39: “biological samples may be animal, including human, fluid, solid, … or tissue … may include … blood, saliva, … sputum … and the like”).

Regarding claim 15, which depends from claim 13, Ching additionally teaches …
wherein the sample is obtained from a human (para. 39: “biological samples may be animal, including human, fluid, solid, … or tissue … may include … blood, saliva, … sputum … and the like”).

Regarding claim 16, which depends from claim 1, Ching additionally teaches …
wherein a target nucleic acid comprises said target polynucleotide sequence and a sequence complementary to at least a portion of a primer sequence (para. 9: “amplifying … one or more target polynucleotides from a sample … first-stage amplification reagents including initial primers for each target polynucleotide”; para. 88: “samples … may be taken from a wide variety of sources for detection or quantification of target”). Thus, since the reagents include primers for each target, then implicitly each target must have a sequence complementary to at least a portion of a primer.


Regarding claim 17, which depends from claim 16, Ching additionally teaches …
wherein the target nucleic acid is obtained from an animal pathogen (para. 88: “samples … may be taken from a wide variety of sources for detection or quantification of target polynucleotides … includ[ing] nucleic acids from viruses, bacteria … and mammals; Table II shows exemplary viruses and bacteria, including HIV-1, a single-stranded RNA virus, herpes viruses, which are double-stranded DNA viruses, and parvoviruses, which are single-stranded DNA viruses, and all of which are animal pathogens).

Regarding claim 18, which depends from claim 17, Ching additionally teaches …
wherein the animal pathogen is a single-stranded DNA virus, double-stranded DNA virus, or single-stranded RNA virus (para. 88: “samples … may be taken from a wide variety of sources for detection or quantification of target polynucleotides … includ[ing] nucleic acids from viruses, bacteria … and mammals; Table II shows exemplary viruses and bacteria, including HIV-1, a single-stranded RNA virus, herpes viruses, which are double-stranded DNA viruses, and parvoviruses, which are single-stranded DNA viruses, and all of which are animal pathogens).

Regarding claim 19, which depends from claim 17, Ching additionally teaches …
wherein the animal pathogen is a bacterium (para. 88: “samples … may be taken from a wide variety of sources for detection or quantification of target polynucleotides … includ[ing] nucleic acids from viruses, bacteria … and mammals; Table II shows exemplary viruses and bacteria, including Bacillus anthracis, an animal pathogen).

Regarding claim 20, which depends from claim 16, Ching additionally teaches …
wherein the target nucleic acid is double-stranded DNA, single-stranded DNA or RNA (para. 17: “amplifying … single stranded DNA sequences”; para. 32: “a double-stranded target nucleic acid”; para. 64: “possible to detect a single stranded RNA”).

Regarding claim 21, which depends from claim 16, Ching additionally teaches …
wherein the target nucleic acid is selected from the group consisting of genomic DNA, viral DNA and cDNA (para. 17: “transcribing one or more RNA sequences … to form one or more complementary single stranded DNA”; para. 88: “samples … may be … mammalian nucleic acids includ[ing] cancer genes; para. 88: “samples … may be taken from a wide variety of sources for detection or quantification of target polynucleotides … includ[ing] nucleic acids from viruses, bacteria … and mammals”).

Regarding claim 22, which depends from claim 16, Ching additionally teaches …
wherein the target nucleic acid is viral DNA or viral RNA (para. 88: “samples … may be taken from a wide variety of sources for detection or quantification of target polynucleotides … includ[ing] nucleic acids from viruses, bacteria … and mammals; Table II shows exemplary viruses and bacteria, including HIV-1, a single-stranded RNA virus, herpes viruses, which are double-stranded DNA viruses, and parvoviruses, which are single-stranded DNA viruses, and all of which are animal pathogens).

Regarding claim 24, which depends from claim 1, Ching additionally teaches …
wherein two or more target polynucleotide sequences in the sample are amplified (para. 9: “detecting the presence of one or more target polynucleotides in a sample”; para. 32: “multiple target sequences … are simultaneously carried out in the same reaction mixture … typically, the number of target sequences in a multiplex PCR is in the range for from 2 to 10”).

Regarding claim 26, which depends from claim 2, Ching additionally teaches …
wherein two or more second amplification products are detected (para. 12: “amplifying in a second amplification reaction first amplicons of the one or more target polynucleotides … to form a second amplicon for each first amplicon … comparing second amplicons of the second amplification reaction to amplicons of … at least one reference sequence … to determine relative amounts of the one or more target polynucleotides”).

In view of the foregoing, claims 1, 8-11, 13-22, 24 and 26 are prima facie obvious over Ching in view of Bowler, Piepenburg and Gencoglu.


Claims 23, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ching4 (US Patent App. Pub. No. 2012/0244534) in view of Bowler5 (US Patent App. Pub. No. 2019/0136300; effectively filed date February 26, 2016), Piepenburg6 (US Patent App. Pub. No. 2011/0053153) and Gencoglu (Electrochemical detection techniques in micro- and nanofluidic devices, Microfluid Nanofluid, 17: 781-807, 2014) as applied to claims 1, 16-17, 24 and 26 above, and further in view of van Elden (Simultaneous Detection of Influenza Viruses A and B Using Real-Time Quantitative PCR, J Clin Immun, 39(1): 196-200, 2001).

Regarding claim 23, which depends from claim 17, Ching does not teach …
wherein the animal pathogen is an influenza A virus or an influenza B virus.
	However, van Elden teaches this limitation (p. 196, right col., para. 3: “a multiplex … assay for the rapid and simultaneous detection of influenza viruses (influenza virus A, influenza virus B, or both) in clinical specimens”).
	
Regarding claim 25, which depends from claim 24, Ching does not teach …
wherein a target polynucleotide sequence comprising an influenza A gene sequence and a target polynucleotide sequence comprising an influenza B gene sequence are amplified.
However, van Elden teaches this limitation (p. 197, left col., para. 7 through right col., para. 1: “a multiplex nested PCR was performed for influenza viruses A and B … first-round amplification primers and nested primers were selected from conserved regions of the gene for the matrix protein of Influenza A … and the hemagglutinin gene segment of influenza virus B”).
		
Regarding claim 27, which depends from claim 26, Ching does not teach …
wherein a second amplification product comprising an influenza A gene sequence and a second amplification product comprising an influenza B gene sequence are detected.
However, van Elden teaches this limitation (p. 197, left col., para. 7 through right col., para. 1: “a multiplex nested PCR was performed for influenza viruses A and B … first-round amplification primers and nested primers were selected from conserved regions of the gene for the matrix protein of Influenza A … and the hemagglutinin gene segment of influenza virus B”; p. 197, right col., para 1: “PCR products were visualized on an ethidium bromide-stained agarose gel”).

Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice multiplex nested PCR in a microfluidic device, as taught by modified Ching, and incorporate the specific influenza A and B targets of van Elden. Ching teaches a need in the art for high sensitivity and high throughput methods of infectious disease detection (para. 3), and that microfluidic devices can be used for such purposes (para. 8). Ching also teaches a method of detecting viruses using a microfluidics device, and provides examples of viruses that can be detected according to that method (Table II), but does not teach influenza virus. van Elden also  teaches a need for rapid, high throughput infectious disease detection, and teaches influenza A and B as targets for the detection (p. 196, left col., para. 1). One of ordinary skill in the art would have been motivated to use the high throughput microfluidics testing method of Ching to test for influenza A and B, as taught by van Elden. Since Ching teaches that the method is useful to test for the presence of viruses generally, one would expect that influenza A and B would be able to be detected according to the Ching method.

In view of the foregoing, claims 23, 25 and 27 are prima facie obvious over Ching in view of Bowler, Piepenburg and Gencoglu, and further in view of van Elden.

Claim 1, 8-11, 13-22, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ching7 (US Patent App. Pub. No. 2012/0244534) in view of Hocek8 (Nucleobase modification as redox DNA labelling for electrochemical detection, Chem Soc Rev, 40(12): 5802-5814, 2011), Armes9 (US Patent App. Pub. No. 2012/0258456), Piepenburg10 (US Patent App. Pub. No. 2011/0053153) and Gencoglu (Electrochemical detection techniques in micro- and nanofluidic devices, Microfluid Nanofluid, 17: 781-807, 2014).

Regarding independent claim 1, Ching teaches …
A method comprising: providing a sample to a microfluidic device (para. 9:  “amplifying in a fluidically closed reaction system one or more target polynucleotides from a sample”);
amplifying a target polynucleotide sequence in the sample (para. 9:  “amplifying in a fluidically closed reaction system one or more target polynucleotides from a sample”);
wherein the amplifying comprises: performing a first round of amplification on the sample to yield a first amplification product (para. 9: “amplifying one or more target polynucleotides … using first-stage amplification reagents in a first reaction mixture to form one or more first amplicons”; “para. 10: “the invention provides a method of controlling a nested amplification reaction”)
and performing a second round of amplification on the first amplification product to yield a second amplification product (para. 9: “amplifying … the one or more first amplicons … using second-stage amplification reagents in a second reaction mixture to form one or more second amplicons”; “para. 10: “the invention provides a method of controlling a nested amplification reaction”);
wherein the second amplification product comprises a smaller sequence completely contained within the first amplification product produced during the first round of amplification (para. 10: “the invention provides a method of controlling a nested amplification reaction”; para. 32: “’[n]ested PCR’ means a two-stage PCR wherein the amplicon of a first PCR becomes the sample for a second PCR using a new set of primers, at least one of which binds to an interior location of the first amplicon”).
labeling the second amplification product with a first oligonucleotide probe linked to a label to yield a labeled second amplification product (para. 63: “[t]he second-stage amplification reaction may use the same or a different labeling scheme. Briefly, an Amplifluor® [oligonucleotide, which, at least, comprises a probe] has a target-binding portion, which is selected as with a conventional primer, and a hairpin portion at the 5’ end of the target binding portion [i.e., the probe], which maintains a fluorophore-quencher pair in close proximity whenever the hairpin is present, thereby quenching any fluorescent signal from the fluorophore”; paras. 26, 56 and 58: Taqman probes and molecular beacons).

Ching does not teach that the label is a redox moiety. 
However, Hocek teaches this limitation (p. 5808, left col., para. 2: “natural DNA molecules … composed of natural nucleotides can easily be redox labelled using osmium tetroxide … in the presence of tertiary amine ligands … stable oxoosmium (vi) adducts (Os,L) are formed”; p. 5809, right col., para. 3: “the Os,L labeling can be used without any limitations for the tail-labeling of homopurine targets or signaling probes”; Scheme 6).

Ching does not teach …
cleaving the label from the labeled second amplification product. 
However, Piepenburg teaches this limitation (para. 14: “the oligonucleotide contains a [label] … the nuclease activity excises the [label] from the oligonucleotide”).

Ching does not teach …
and electrochemically detecting a signal from the cleaved redox moiety with measurement electrodes.
However, Hocek teaches this limitation (p. 5811, left col., para. 3: “using a combination of different electroactive labels assigned to particular nucleobases it has been possible to differentiate among DNA fragments differing by one base at a specific site”).

Ching does not teach …
wherein a detectable signal is indicative of the presence of the second amplification product. 
However, Piepenburg teaches this limitation (para. 14: “the nuclease activity excises the [label] from the oligonucleotide and the detection step comprises measuring a difference, if any, … between the conjugated and free state”).

Ching does not teach …
a detection chamber comprising measurement electrodes. 
However, Gencoglu teaches this limitation (Fig. 1; p. 783, para. 2: “electrochemical detection techniques employed in micro- and nanofluidic devices”; p 785, para. 2: “potential difference is applied to an electrode pair, causing the analytes to undergo a redox reaction”; Fig. 8b shows a separate detection reservoir).

Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice multiplex nested PCR in a microfluidic device, as taught by Ching, and incorporate the detection methods of Hocek, Piepenburg and Gencoglu. Ching teaches a high throughput method of nucleic acid analysis using a microfluidics device to perform multiplex PCR. Ching also teaches the use of a fluorophore and quencher as a labeling system. Piepenburg teaches a method of detecting a fluorophore in such a system by cleaving the quencher using a particular nuclease. Hocek teaches a labeling and detection method using a redox moiety. While Ching and Piepenburg do not teach that particular labeling and detection method, one of ordinary skill in the art understands the mechanisms underlying PCR labeling and detection systems, and would have a reasonable expectation that the Hocek method for such labeling and detection could be successfully used in the Ching method. 
In addition, Armes suggests the interchangeability of the Piepenburg labeling and detection method and the Hocek labeling and detection method. Armes is directed to methods of monitoring isothermal amplification reactions (para. 3). While Armes does not specifically teach that oligonucleotides with redox moieties can be cleaved with endonucleases such as fpg, Armes does teach that oligonucleotides may be modified with detectable labels (paras. 88, 90), that the label may be a redox moiety (para. 90), and that modified primers can be cleaved with nucleases, including fpg (para. 74). Armes also teaches the interchangeability of labels (para. 26: “where an oligonucleotide is disclosed as including one or more detectable labels, alternative labels may be used”), and that modified residues with detectable labels can be “separated following cleavage of the modified internal residue by the nuclease” (para. 91).
Further, Gencoglu teaches placing measurement electrodes in a detection chamber. Ching teaches the need for nucleic acid amplification techniques with improved speed and sensitivity, and for systems in which multi-stage reactions can take place without the possibility of interfering effects from undesired components. Gencoglu teaches that microfluidic devices with electrochemical detection techniques have better sensitivity when compared to optical detection techniques (abstract). Gencoglu also teaches that the lifetime of the electrochemical detection of microfluidic chips depends on electrode fouling, and that such fouling can be minimized by limiting the electrode exposure to reaction components (p. 797, right col., para. 1).
Therefore, the ordinary artisan would have been motivated to modify the Ching method with the Hocek and Pipenburg detection method, and additionally incorporate the separate Gencoglu detection chamber, in order to improve the sensitivity of the Ching detection method. The ordinary artisan would have had an expectation of success as the optimizing amplification detection methods and microfluidic component design is well-known in the art and because Ching does not limit how the assay and microfluidics device can be modified.


Regarding claim 8, which depends from claim 1, Ching does not teach …
wherein the redox moiety is selected from the group consisting of osmium (II).
However, Hocek teaches this limitation (p. 5808, left col., para. 2: “natural DNA molecules … composed of natural nucleotides can easily be redox labelled using osmium tetroxide … in the presence of tertiary amine ligands … stable oxoosmium (vi) adducts (Os,L) are formed”; p. 5809, right col., para. 3: “the Os,L labeling can be used without any limitations for the tail-labeling of homopurine targets or signaling probes”; Scheme 6).


Regarding claim 9, which depends from claim 1, Ching does not teach …
wherein cleaving the label is performed using a nuclease.
However, Piepenburg teaches this limitation (para. 15: “processes … are provided … for detecting the presence or absence of a target nucleic acid … contacting the duplex with a nuclease”).

Regarding claim 10, which depends from claim 9, Ching does not teach …
wherein the nuclease targets double-stranded DNA.
However, Piepenburg teaches this limitation (para. 15: “processes … are provided … for detecting the presence or absence of a target nucleic acid … contacting an oligonucleotide probe … with the target nucleic acid to form a probe/ nucleic acid duplex … contacting the duplex with a nuclease”).


Regarding claim 11, which depends from claim 10, Ching does not teach …
wherein the nuclease is formamidopyrimine-DNA glycosylase.
However, Piepenburg teaches this limitation (para. 11: “a nuclease … selected from … an DNA glycosylase/lyases … the nuclease is … 8-oxoguanine DNA glycosylase (fpg [formamidopyrimine-DNA glycosylase])”).

Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice the modified Ching multiplex nested PCR in a microfluidic device, as discussed above, and further incorporating the Piepenburg cleavage method, and additionally substitute the labeling and detection method of Hocek. Ching teaches a high throughput method of nucleic acid analysis using a microfluidics device to perform multiplex PCR. Ching also teaches the use of a fluorophore and quencher as a labeling system. Piepenburg teaches a method of detecting a fluorophore in such a system by cleaving the quencher using a particular nuclease. Hocek teaches a labeling and detection method using a redox moiety. While Ching and Piepenburg do not teach that particular labeling and detection method, one of ordinary skill in the art understands the mechanisms underlying PCR labeling and detection systems, and would have been motivated to incorporate the redox labeling and detection methods in order to customize the assay as needed. The ordinary artisan would have a reasonable expectation that the Bowler and Piepenburg methods for such labeling and detection could be successfully used in the modified Ching method.
In addition, Armes suggests the interchangeability of the Piepenburg labeling and detection method and the Hocek labeling and detection method. Armes is directed to methods of monitoring isothermal amplification reactions (para. 3). While Armes does not specifically teach that oligonucleotides with redox moieties can be cleaved with endonucleases such as fpg, Armes does teach that oligonucleotides may be modified with detectable labels (paras. 88, 90), that the label may be a redox moiety (para. 90), and that modified primers can be cleaved with nucleases, including fpg (para. 74). Armes also teaches the interchangeability of labels (para. 26: “where an oligonucleotide is disclosed as including one or more detectable labels, alternative labels may be used”), and that modified residues with detectable labels can be “separated following cleavage of the modified internal residue by the nuclease” (para. 91).

Regarding claim 13, which depends from claim 1, Ching additionally teaches …
wherein the sample is obtained from an animal (para. 39: “biological samples may be animal, including human, fluid, solid, … or tissue … may include … blood, saliva, … sputum … and the like”).

Regarding claim 14, which depends from claim 13, Ching additionally teaches …
wherein the sample obtained from an animal is obtained from the blood, sputum, mucus, saliva, tears, or urine of the animal (para. 39: “biological samples may be animal, including human, fluid, solid, … or tissue … may include … blood, saliva, … sputum … and the like”).

Regarding claim 15, which depends from claim 13, Ching additionally teaches …
wherein the sample is obtained from a human (para. 39: “biological samples may be animal, including human, fluid, solid, … or tissue … may include … blood, saliva, … sputum … and the like”).

Regarding claim 16, which depends from claim 1, Ching additionally teaches …
wherein a target nucleic acid comprises said target polynucleotide sequence and a sequence complementary to at least a portion of a primer sequence (para. 9: “amplifying … one or more target polynucleotides from a sample … first-stage amplification reagents including initial primers for each target polynucleotide”; para. 88: “samples … may be taken from a wide variety of sources for detection or quantification of target”). Thus, since the reagents include primers for each target, then implicitly each target must have a sequence complementary to at least a portion of a primer

Regarding claim 17, which depends from claim 16, Ching additionally teaches …
wherein the target nucleic acid is obtained from an animal pathogen (para. 88: “samples … may be taken from a wide variety of sources for detection or quantification of target polynucleotides … includ[ing] nucleic acids from viruses, bacteria … and mammals; Table II shows exemplary viruses and bacteria, including HIV-1, a single-stranded RNA virus, herpes viruses, which are double-stranded DNA viruses, and parvoviruses, which are single-stranded DNA viruses, and all of which are animal pathogens).

Regarding claim 18, which depends from claim 17, Ching additionally teaches …
wherein the animal pathogen is a single-stranded DNA virus, double-stranded DNA virus, or single-stranded RNA virus (para. 88: “samples … may be taken from a wide variety of sources for detection or quantification of target polynucleotides … includ[ing] nucleic acids from viruses, bacteria … and mammals; Table II shows exemplary viruses and bacteria, including HIV-1, a single-stranded RNA virus, herpes viruses, which are double-stranded DNA viruses, and parvoviruses, which are single-stranded DNA viruses, and all of which are animal pathogens).

Regarding claim 19, which depends from claim 17, Ching additionally teaches …
wherein the animal pathogen is a bacterium (para. 88: “samples … may be taken from a wide variety of sources for detection or quantification of target polynucleotides … includ[ing] nucleic acids from viruses, bacteria … and mammals; Table II shows exemplary viruses and bacteria, including Bacillus anthracis, an animal pathogen).

Regarding claim 20, which depends from claim 16, Ching additionally teaches …
wherein the target nucleic acid is double-stranded DNA, single-stranded DNA or RNA (para. 17: “amplifying … single stranded DNA sequences”; para. 32: “a double-stranded target nucleic acid”; para. 64: “possible to detect a single stranded RNA”).

Regarding claim 21, which depends from claim 16, Ching additionally teaches …
wherein the target nucleic acid is selected from the group consisting of genomic DNA, viral DNA and cDNA (para. 17: “transcribing one or more RNA sequences … to form one or more complementary single stranded DNA”; para. 88: “samples … may be … mammalian nucleic acids includ[ing] cancer genes; para. 88: “samples … may be taken from a wide variety of sources for detection or quantification of target polynucleotides … includ[ing] nucleic acids from viruses, bacteria … and mammals”).

Regarding claim 22, which depends from claim 16, Ching additionally teaches …
wherein the target nucleic acid is viral DNA or viral RNA (para. 88: “samples … may be taken from a wide variety of sources for detection or quantification of target polynucleotides … includ[ing] nucleic acids from viruses, bacteria … and mammals; Table II shows exemplary viruses and bacteria, including HIV-1, a single-stranded RNA virus, herpes viruses, which are double-stranded DNA viruses, and parvoviruses, which are single-stranded DNA viruses, and all of which are animal pathogens).

Regarding claim 24, which depends from claim 1, Ching additionally teaches …
wherein two or more target polynucleotide sequences in the sample are amplified (para. 9: “detecting the presence of one or more target polynucleotides in a sample”; para. 32: “multiple target sequences … are simultaneously carried out in the same reaction mixture … typically, the number of target sequences in a multiplex PCR is in the range for from 2 to 10”).

Regarding claim 26, which depends from claim 2, Ching additionally teaches …
wherein two or more second amplification products are detected (para. 12: “amplifying in a second amplification reaction first amplicons of the one or more target polynucleotides … to form a second amplicon for each first amplicon … comparing second amplicons of the second amplification reaction to amplicons of … at least one reference sequence … to determine relative amounts of the one or more target polynucleotides”).

In view of the foregoing, claims 1, 8-11, 13-22, 24 and 26 are prima facie obvious over Ching in view of Hocek, Armes, Piepenburg and Gencoglu.


Claims 23, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ching11 (US Patent App. Pub. No. 2012/0244534) in view of Hocek (Nucleobase modification as redox DNA labelling for electrochemical detection, Chem Soc Rev, 40(12): 5802-5814, 2011), Armes (US Patent App. Pub. No. 2012/0258456), Piepenburg12 (US Patent App. Pub. No. 2011/0053153) and Gencoglu (Electrochemical detection techniques in micro- and nanofluidic devices, Microfluid Nanofluid, 17: 781-807, 2014) as applied to claims 1, 16-17, 24 and 26 above, and further in view of van Elden (Simultaneous Detection of Influenza Viruses A and B Using Real-Time Quantitative PCR, J Clin Immun, 39(1): 196-200, 2001).

Regarding claim 23, which depends from claim 17, Ching does not teach …
wherein the animal pathogen is an influenza A virus or an influenza B virus.
	However, van Elden teaches this limitation (p. 196, right col., para. 3: “a multiplex … assay for the rapid and simultaneous detection of influenza viruses (influenza virus A, influenza virus B, or both) in clinical specimens”).
	
Regarding claim 25, which depends from claim 24, Ching does not teach …
wherein a target polynucleotide sequence comprising an influenza A gene sequence and a target polynucleotide sequence comprising an influenza B gene sequence are amplified.
However, van Elden teaches this limitation (p. 197, left col., para. 7 through right col., para. 1: “a multiplex nested PCR was performed for influenza viruses A and B … first-round amplification primers and nested primers were selected from conserved regions of the gene for the matrix protein of Influenza A … and the hemagglutinin gene segment of influenza virus B”).
		
Regarding claim 27, which depends from claim 26, Ching does not teach …
wherein a second amplification product comprising an influenza A gene sequence and a second amplification product comprising an influenza B gene sequence are detected.
However, van Elden teaches this limitation (p. 197, left col., para. 7 through right col., para. 1: “a multiplex nested PCR was performed for influenza viruses A and B … first-round amplification primers and nested primers were selected from conserved regions of the gene for the matrix protein of Influenza A … and the hemagglutinin gene segment of influenza virus B”; p. 197, right col., para 1: “PCR products were visualized on an ethidium bromide-stained agarose gel”).

Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice multiplex nested PCR in a microfluidic device, as taught by modified Ching, discussed above, and incorporate the specific influenza A and B targets of van Elden. Ching teaches a need in the art for high sensitivity and high throughput methods of infectious disease detection (para. 3), and that microfluidic devices can be used for such purposes (para. 8). Ching also teaches a method of detecting viruses using a microfluidics device, and provides examples of viruses that can be detected according to that method (Table II), but does not teach influenza virus. van Elden also teaches a need for rapid, high throughput infectious disease detection, and teaches influenza A and B as targets for the detection (p. 196, left col., para. 1). One of ordinary skill in the art would have been motivated to use the high throughput microfluidics testing method of Ching to test for influenza A and B, as taught by van Elden. Since Ching teaches that the method is useful to test for the presence of viruses generally, one would expect that influenza A and B would be able to be detected according to the Ching method.

In view of the foregoing, claims 23, 25 and 27 are prima facie obvious over Ching in view of Hocek, Armes, Piepenburg and Gencoglu, and further in view of van Elden.

Conclusion
Claims 1, 8-11 and 13-27 are being examined, and are rejected. No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Ching was cited in the Information Disclosure Statement submitted on March 8, 2019.
        2 Bowler was cited in the PTO-892 Notice of References Cited mailed July 10, 2020.
        3 Piepenburg was cited in the Information Disclosure Statement submitted on March 8, 2019.
        4 Ching was cited in the Information Disclosure Statement submitted on March 8, 2019.
        5 Bowler was cited in the PTO-892 Notice of References Cited mailed July 10, 2020.
        6 Piepenburg was cited in the Information Disclosure Statement submitted on March 8, 2019.
        7 Ching was cited in the Information Disclosure Statement submitted on March 8, 2019.
        8 Hocek was cited in the Information Disclosure Statement submitted on March 8, 2019.
        9 Armes was cited in the PTO-892 Notice of References Cited mailed July 10, 2020.
        10 Piepenburg was cited in the Information Disclosure Statement submitted on March 8, 2019.
        11 Ching was cited in the Information Disclosure Statement submitted on March 8, 2019.
        12 Piepenburg was cited in the Information Disclosure Statement submitted on March 8, 2019.